DETAILED ACTION
This action is in response to applicant’s amendment received on August 25th, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (U.S. Publication 2010/0121197) in view of Nita (U.S. Patent 8,246,643).
Ota discloses a device (for example see Figure 5) comprising a guide unit (the tapered portion between elements 4 and 2a) and a resection portion (2a). The guide unit is provided on a distal end of the device and is configured to be inserted into a hole formed by the device (for example see Figure 6), wherein the guide unit includes a shape capable of guiding the device to move relative to the bone along a resection direction such that the resection direction remains parallel to a central axis of the hole. The resection portion extends proximally from the guide unit along a longitudinal axis of the device, wherein the resection portion is configured to resect bone along the longitudinal axis. The device further comprises a discharge mechanism (15) configured to discharge debris of resected bone such that the debris is discharged proximally the resection portion, i.e. element 15 sucks debris and moves the debris proximally along the length of the device. The resection portion includes a first projection shape, such as a polygon or round shape, when viewed along the longitudinal axis of the device and the guide unit includes a second projection shape, such as a polygon or round shape, when viewed along the longitudinal axis, wherein an outline of the first projection shape encompasses the outline of the second projection shape, i.e. the circumference of the resection section is larger than the circumference of the guide unit when viewed along the longitudinal axis. Ota fails to claim the device wherein the resection portion includes a distal end surface, wherein the guide unit extends from the distal end surface such that the minimum projection shape of the resection portion encompasses a maximum projection shape of the guide unit and wherein the first projection shape is different from the second projection shape. 
Regarding the resection portion further including a distal end surface (133) such that the guide portion extends from the distal end surface and the minimum projection shape of the resection portion encompasses the maximum projection shape of the resection portion, Nita teaches a device (for example see Figure 18) comprising a resection portion (131-132) including a first projection shape and a guide portion (130) including a second distal shape, wherein the resection portion further includes a distal end surface (133) such that the guide portion extends from the distal end surface and the minimum projection shape of the resection portion encompasses the maximum projection shape of the resection portion. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was filed to provide the device of Ota wherein the resection portion further includes a distal end surface such that the guide portion extends from the distal end surface and the minimum projection shape of the resection portion encompasses the maximum projection shape of the resection portion in view of Nita, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a resection portion and a guide portion of an ultrasonic instrument. In re Dailey and Eilers, 149 USPQ 47 (1966).
Regarding the first projection shape being different from the second projection shape, Nita teaches a device (for example see Figure 18) comprising a resection portion (131-132) including a first projection shape and a guide portion (130) including a second distal shape, wherein the first projection shape is different from the second projection shape (see Figure 18). It would have been an obvious matter of design choice to one skilled in the art at the time the invention was filed to provide the device of Ota wherein the first projection shape is different from the second projection shape in view of Nita, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a first projection shape of a resection portion and a second projection shape of a guide portion of a ultrasonic instrument. In re Dailey and Eilers, 149 USPQ 47 (1966).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed August 25th, 2022 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the new limitations added by the amendment, which are discussed in the new grounds of rejection provided above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775